Citation Nr: 9929251	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  95-17 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder has been submitted.


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona.


FINDINGS OF FACT

1.  In a September 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder.

2. The RO notified the veteran of the denial of his claim on 
September 25, 1992;
the veteran did not file a notice of disagreement within one 
year from said date.

3. Evidence submitted after the September 1992 rating 
decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision became final when the 
veteran did not file a notice of disagreement within one year 
from the date of denial of his claim.  38 U.S.C.A. 
§ 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.201, 
20.302, 20.1103 (1998).

2.  Evidence submitted since the RO's September 1992 decision 
is not new and material; therefore, the veteran's claim for 
entitlement to service connection for a left knee disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. 
§ 3.156(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left knee 
disability.  In essence, he contends that his current left 
knee disability is related to injuries he sustained during 
service.  He acknowledges that he injured his left knee after 
service, but in essence contends that his knee problems 
represent a continuation of those which he initially 
experienced during service.  Implicit in the veteran's 
presentation is the contention that he has submitted new and 
material evidence which is sufficient to reopen his claim.

In the interest of clarity, the Board will initially review 
law and VA regulations pertinent to this case.  The factual 
background of this case will then be discussed.  Finally, the 
Board will analyze the veteran's claim and render a decision.

Relevant law and regulations

Service connection 

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 
3.303(a) (1998).  When a chronic disease is shown in service 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  If 
evidence fails to establish the chronicity provision, a claim 
may still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997);  see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Finality of decision/new and material evidence

RO decisions that are not timely appealed by the veteran 
become final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.200, 20.201, 20.302, 20.1103.  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  The notice of 
disagreement must be filed within one year from the date of 
denial of the veteran's claim, or the RO's decision becomes 
final.  38 U.S.C.A. § 7105(c);  38 C.F.R. § 20.302.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

A final decision by the RO can be reopened only if new and 
material evidence is presented by the veteran.  38 U.S.C.A. 
§ 5108.  In determining whether to reopen 
a previously and finally denied claim, a three-step analysis 
was recently upheld by the Court.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-2180 (Feb. 
17, 1999).

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed .  
This presumption, however, no longer applies in the 
adjudication process that follows a reopened claim.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

Service medical records show that in January 1990 the veteran 
was treated in the emergency room for a complaint of strain 
to the left knee sustained on an obstacle course.  The 
examiner diagnosed left knee medial collateral ligament 
strain and noted the veteran's full range of motion.  X-rays 
were found to be negative.  

In February 1992, the veteran injured his left knee and 
complained of buckling and pain.  A February 1992 x-ray 
report noted the veteran's history of strain to the left knee 
and stated that the joint space and articular margin appeared 
preserved with no evidence of acute fracture, subluxation or 
destructive pathology.  No abnormal soft tissue densities or 
calcifications were noted and the patella appeared 
unremarkable.  The examiner stated that linear transverse 
lines were identified through the distal femur and proximal 
tibia suggesting possible sites of old stress fracture or 
just growth arrest lines.  The examiner found no evidence of 
acute pathology and no findings suggestive of internal 
derangement.

During a follow-up visit in March 1992, the left knee was 
noted to be much better.  There were no signs of internal 
derangement and X-rays were found to be negative.  The 
examiner provided a diagnosis of strain.  There is no 
discharge examination report in the veteran's claims folder.  

In June 1992, immediately upon discharge from service, the RO 
received the veteran's application for entitlement to service 
connection for a left knee condition and other claimed 
disorders.  In July 1992, the veteran underwent a VA 
examination for complaints regarding his knees.  The veteran 
gave a history of a left knee problem and indicated that the 
left knee would go out on stairs or when he turned laterally.  
Upon examination, the veteran could not squat beyond halfway, 
although he had a full range of motion, non-weight bearing, 
with no patella femoral crepitus or point tenderness and no 
instability.  The report noted that x-rays had been 
requested.  The examiner provided a diagnosis of painful left 
knee, by history, with a history of giving out on stairs, and 
when the veteran turned to the left.  

In a September 1992 rating decision, the RO denied the 
veteran's claim on the basis that he was treated briefly for 
left knee strain while in service with resolution of the 
symptoms and no chronic residuals shown on the VA 
examination.  The RO's letter enclosing the rating decision 
was dated September 25, 1992; the veteran did not file a 
notice of disagreement as to that decision.

Newly submitted evidence

Subsequent to the September 1992 rating decision, the RO 
received as additional evidence medical records, including a 
September 1993 medical history questionnaire, and a number of 
statements from the veteran.

1.  Medical history questionnaire and medical records 

In September 1993, the veteran signed a medical questionnaire 
for a law enforcement position denying that he now had or 
ever had a knee injury.  The veteran further denied any 
injuries or physical conditions not named above in the 
questionnaire, any job related injuries, and any physical 
limitations.  The veteran indicated that he was not under a 
doctor's care for any condition.  In a September 1993 back 
strength and flexibility back assessment, the veteran passed 
all categories, including five straight leg raises and five 
reverse straight leg raises.  No medical problems were listed 
on the assessment form.  

In November 1993, the veteran sustained an injury to his left 
leg near the knee while engaged in defensive tactics and 
training drills at the police training center. 
A November 1993 medical report signed by Dr. A.S. noted the 
veteran's subjective complaints and reported that the veteran 
tried to avoid a kick and hyperextended his left knee.  The 
veteran denied any knee instability and was able to walk 
adequately but had pain when attempting strenuous activity or 
running.  The medical report noted that the veteran stated he 
was retired military and thus went to a clinic where he was 
examined and treated.  The veteran reported that no x-rays 
were taken and that he was told he had pulled muscles and 
sprained his knee.

Dr. A.S. conducted his own examination of the veteran and 
diagnosed contusion and mild to moderate ligamentous sprain, 
left knee.  X-rays revealed no acute bony injury and joint 
spaces were well maintained.  Dr. A.S. noted that the only 
complaint of pain was with vigorous lateral knee palpation 
and varus stress of the LCL.

Dr. A.S. examined the veteran on several additional dates in 
November 1993 for left knee strain/sprain.  The veteran 
reported less aching and improved flexibility, as well as no 
locking or instability of the knee.  The veteran reported 
pain along the left posterior aspect of the knee and 
occasional morning stiffness.  Upon examination, Dr. A.S. 
noted a normal gait with some moderate tenderness.  Meniscus 
signs were absent and no instability was found.  Dr. A.S. 
diagnosed left knee strain/sprain from hyperextension injury 
with gradual improvement.  

In late November 1993, the veteran attended a follow-up visit 
with Dr. M.C., who noted a normal gait and normal range of 
motion.  Dr. M.C. diagnosed strain of the left knee which 
appeared stationary, and stated that he did not believe the 
veteran needed further medical follow-up or care.  Dr. M.C. 
concluded that the veteran could be discharged as stationary 
with no impairment.

In December 1993, the veteran was examined by Dr. M.C. after 
complaining of recurrent injury to the same portion of his 
left knee.  The veteran was involved in a defensive tactics 
maneuver and put his knee out to the side placing a valgus 
stress across the inside of the knee.  Dr. M.C. diagnosed 
aggravation of the veteran's previous November 1993 work 
injury, specifically strain/sprain of the left knee and 
recommended re-opening of the veteran's previous industrial 
case from November 1993 for further active medical care.


The veteran continued to be evaluated by medical examiners 
from December 1993 until June 1994.  From mid-December 1993 
through January 1994, the veteran complained of some pain and 
soreness to the left knee.  The examiner noted that the 
veteran's knee was stable and that there was some but no 
significant tenderness.  Examiners provided diagnoses of 
strain of medial collateral ligament, left knee; slowly 
improving strain of the left knee; and much improved strain 
of the left knee. 

In February 1994, the veteran complained of a catching 
sensation in his left knee with some tenderness.  The 
examiner diagnosed left knee strain-persistent.  In March 
1994, the veteran complained of persistent, intermittent 
problems with his left knee, increased over the past two 
days, with increasing pain.  The examiner noted that the 
veteran walked with a normal gait, although there appeared to 
be a small effusion noted on inspection and palpation of the 
left knee.  The examiner diagnosed, "Persisting sprain of 
the left knee.  Rule out internal derangement.  Suspect 
possible ACL injury."

In March 1994, the examiner stated that the veteran sustained 
a hyperextension injury back in November 1993, and had never 
gotten completely better.  A review of the veteran's x-rays 
showed a small ossific density; otherwise, the joint line 
appeared unremarkable.  The examiner provided a diagnosis of 
persisting pain of the left knee and recommended an MRI to 
rule out tear of the medial meniscus of the left knee.

A review of the veteran's MRI showed medial meniscus complex 
tear which prompted the examiner's recommendation of 
arthroscopic surgery to the left knee.  The MRI showed 
various diagnoses, to include medial collateral ligamentous 
hypointensity and thickening consistent with old healed 
sprains.  

The veteran underwent arthroscopic surgery to the left knee 
in April 1994. The post-operative diagnosis was: 

1. Tear posterior horn medial meniscus left knee-
vertical cleavage tear.
2. Grade III chondromalacia defect medial femoral 
condyle, weight bearing surface.
3. Old rupture anterior cruciate ligament left knee.

The veteran also provided physical therapy reports dated from 
December 1993 until May 1994.  The December 1993 report noted 
the veteran's past medical history of a hamstring injury in 
1983 and fractured right femur in 1961.  The December 1993 
report also noted the veteran's left knee injuries in 
November 1993 and December 1993.  


2.  Statements from veteran
	
In June 1994, the RO received the veteran's letter requesting 
the reopening of his claim for entitlement to service 
connection for a left knee condition.  The veteran stated 
that he injured his left knee in 1990 and again in 1992 
during military service.  
He stated that in 1990, x-rays were found to be negative; 
however, he was placed on crutches and could not perform any 
physical training or exercise for about six months.  He 
further indicated that he heard a snapping sound as to both 
injuries, although the sound was much louder for the first 
injury.  The veteran stated that with both injuries, he could 
only limp around after he was able to stand.

In the June 1994 letter, the veteran further stated that he 
re-injured his left knee in October 1993 and November 1993 
while employed by the police department.  As to the first 
injury, he indicated that he was holding a punching bag and 
stepped back with his left leg to brace himself for a 
vertical elbow strike when his knee snapped causing him to 
drop.  X-rays were negative for damage to his knee.  As to 
the second injury, he stated that he was performing light 
exercises and stepped laterally to his left, when his knee 
snapped causing him to fall.  The veteran stated that he was 
eliminated from the police department in February 1994 and 
continued to have problems walking and bending his left leg.  
After undergoing magnetic resonance imaging (MRI), he learned 
that he had torn his medial meniscus which resulted in 
arthroscopy.  The veteran expressed his belief that the 
medial meniscus was torn as a result of his initial knee 
injury in 1990 and was only discovered after the MRI.  

In August 1994, the RO received the veteran's statement in 
support of claim in which he complained of pain in his knee 
when climbing stairs and when jogging.
The veteran stated that the doctor told him during 
arthroscopy that "the cruciate had a lot of scarring 
indicating an old injury," but that after four months, the 
doctor could not date the meniscus injury.  The veteran 
concluded by stating that he believed he tore the cruciate 
ligament and meniscus during his squadron officer school 
training. 

In March 1995, the veteran filed a notice of disagreement 
with the RO's February 1995 rating decision.  He reiterated 
his claim that x-rays failed to show ligament or meniscus 
damage to his left knee, although these problems were 
discovered following the MRI.  The veteran also repeated the 
discussion noted above that he had with the doctor who 
performed the arthroscopy.  The veteran stated that he had 
recurring left knee problems prior to retiring from the 
military and so informed a VA doctor.  He concluded by 
stating that police training re-aggravated an existing 
condition.

In May 1995, the RO received the veteran's substantive appeal 
in which he reiterated many of the claims stated above.  He 
indicated that he continued to have problems with his left 
knee and that the injury sustained during active duty removed 
him from his career as a law enforcement officer. 


Analysis

Initially, the Board finds that the RO's September 1992 
rating decision became final when the veteran failed to file 
a notice of disagreement within one year from the date of the 
RO's September 25, 1992 letter.  38 U.S.C.A. § 7105;  
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.302, 20.1103.  
Accordingly, in order to reopen the claim, new and material 
evidence would have to be submitted since the final RO 
decision dated in September 1992.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a).

After having carefully reviewed the evidence, as will be 
discussed below, the Board is of the opinion that the veteran 
has not submitted new and material evidence for the purpose 
of reopening the claim of entitlement to service connection 
for a left knee disorder.

The Board begins by noting that the RO's September 1992 
rating decision considered the veteran's service medical 
records and the July 1992 VA medical examination report.  The 
RO concluded that the veteran's left knee strain was resolved 
in service, as no residuals were noted thereafter.

After September 1992, the veteran submitted personal 
statements and medical evidence which clearly demonstrated a 
left knee disability.  The medical evidence, and the 
veteran's statements to a potential employer and to health 
care providers, clearly associated such knee disability with 
post-service on-the job injuries and not to service.  Indeed, 
as late as December 1993 the veteran reported a number of 
lower extremity injuries in his medical history but he did 
not mention the in-service right knee problems.  This is 
consistent with the RO's September 1992 decision, which in 
essence found that the in-service left knee complaints were 
acute and transitory in nature.  As stated more fully below, 
the veteran's newly submitted evidence reflects a medial 
meniscus tear to his left knee which was caused by 
intercurrent injuries sustained post-service.

The evidence of record shows that the veteran did not note 
any prior knee injury or any physical limitations when he 
signed his medical history questionnaire for a law 
enforcement position in September 1993, thereby suggesting 
that the veteran believed his left knee problem in service 
had been resolved.  Moreover, the newly submitted medical 
evidence made no mention of any prior service related knee 
injuries, as such records repeatedly indicated that the 
veteran had sustained his knee injuries in November 1993 and 
December 1993 during police training.  Similarly, a December 
1993 physical therapy report noted the veteran's past medical 
history of a hamstring injury and a fractured right femur, 
but made no reference to a service injury.  Indeed, the newly 
submitted medical evidence is devoid of references to the 
veteran's in-service knee injuries and points to intercurrent 
post-service injuries as the cause of his current left knee 
disorder.

Although pertinent to the veteran's claim, evidence which is 
unfavorable to the veteran's case may not "trigger a 
reopening" of the claim.  Villalobos v. Principi, 3 Vet. App. 
450, 452 (1992).  The newly submitted medical history 
questionnaire and medical reports fail to establish that the 
medial meniscus complex tear to the left knee, which 
allegedly caused the veteran to lose his law enforcement 
position, was incurred in service or that a nexus had been 
established between such disorder and service.  Medical 
examiners did not link the medial meniscus tear to service, 
but rather opined that the veteran had injured his left knee 
during police training.  The Board concludes that no 
competent medical evidence of record sets forth an opinion 
that the etiology of the veteran's disorder stems from 
military service sufficient to warrant reopening of the 
veteran's claim.  

The Board observes that the veteran submitted no additional 
evidence, aside from his own personal statements, which 
indicate that his current left knee disorder was incurred in 
service.  The veteran submitted personal statements in which 
he repeatedly claimed  that after undergoing an MRI, he 
learned that he had torn his medial meniscus which resulted 
in arthroscopy and his eventual elimination from the police 
department.  The veteran further expressed his belief that 
the medial meniscus was torn as a result of his initial in-
service knee injury in 1990, but was only discovered after 
the MRI.  

It appears that these is an obvious disconnect between the 
veteran's statements to his employer and to health care 
providers in 1993, in which he pronounced himself healthy in 
September 1993 and then indicated that he injured his left 
knee on the job in November 1993, and his statements to VA 
starting in June 1994, in which he attributed he left knee 
problems to service.  However, for the limited purpose of 
determining whether new and material evidence has been 
submitted, credibility of the veteran's statements is 
presumed.  See Justus, supra.

The Board points out that to the extent that the veteran 
contends that his current left knee disability began during 
service, his statements are cumulative in nature and 
duplicative of previously asserted contentions.  Moreover, 
since lay persons are not competent to offer medical opinions 
concerning such matters as diagnosis and etiology, the Board 
places no further consideration on these statements.  In 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
noted "[l]ay assertions of medical causation . . .cannot 
suffice to reopen a claim under 38 U.S.C. 5108."  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  This 
reasoning also applies to the veteran's statements to the 
effect that, although he may have injured his knee on the job 
after service, such injury merely aggravated a chronic left 
knee disability which began during service.

The veteran, on at least two occasions, informed VA that the 
physician who performed the arthroscopic surgery in April 
1994 told him that certain scarring in the knee was due to an 
"old" injury.  However, the physician could not date the 
injury, and evidently did not relate it to service.  In any 
event, the connection between what a physician said and the 
layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 
74 (1995).  

In conclusion, the Board finds that the evidence submitted by 
the veteran is not new and material, and, therefore, is not 
sufficient to warrant reopening of his claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The benefit sought on appeal 
remains denied.

Additional matter

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the veteran of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the veteran of the evidence necessary 
to be submitted in connection with his claim.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In Graves v. Brown, 8 Vet. 
App. 522 (1996), the Court extended the Robinette analysis to 
situations, such as in this case, where new and material 
evidence is needed to complete an application for VA 
benefits. The Court in Graves held that:

. . . when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which may 
prove to be new and material but has not been submitted with 
the application, the Secretary has a duty under section 5103 
to inform a claimant of the evidence that is "necessary to 
complete the application."  Graves, 8 Vet. App at 525.

The Board is aware of no additional evidence which may 
potentially be new and material with respect to this claim.  
By this decision, the Board informs the veteran that in order 
to reopen his claim for service connection for a left knee 
disorder, he will have to submit, at the least, a competent 
medical opinion of a current diagnosis of a left knee 
disorder that relates to his military service or any incident 
thereof.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a left knee condition was 
not submitted by the veteran.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals







